NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10265

                Plaintiff-Appellee,             D.C. No. 4:19-cr-00271-HSG-3

 v.
                                                MEMORANDUM*
ALDO ALVAREZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Aldo Alvarez appeals from the district court’s judgment and challenges his

guilty-plea conviction and 12-month-and-1-day sentence for possession with intent

to distribute and distribution of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A). Pursuant to Anders v. California, 386 U.S. 738 (1967),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Alvarez’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Alvarez the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    21-10265